Title: To Thomas Jefferson from Boyetet, 24 July 1786
From: Boyetet, Edouard
To: Jefferson, Thomas



Monsieur
Rue nre Dame des Victoires N. 12. A Paris Le 24 Juillet 1786.

Je ne Puis Refuser aux Sollicitations d’une maison honnete de St. Quentin, les démarches nécéssaires pour lui faire obtenir Justice, et Je les dirige avec d’autant plus de confiance vers vous Monsieur, que Je Suis persuadé que vous Sentirés qu’un des premiers moyens d’etablir entre les deux nations les liaisons de commerce dont leurs intéréts Respectifs les rendent Susceptibles, comme on S’en occupe, c’est d’assurer la plus grande éxactitude et ponctualité dans les engagemens Reciproques.
J’ai L’honneur de vous remettre cy Joint, Monsieur, La note que cette maison m’a fourni. Mr. Le duc de la Vauguyon, par égard et consideration pour le Congrés, a fait Suspendre les démarches qu’elle avoit fait faire a Madrid, pour obliger Mr. Barclai, Son débiteur a payer, mais ce n’a eté que dans la Confiance que la lettre de Change qu’elle tireroit sur Mr. Champion, correspondant de Mr. Barclai a L’orient, Seroit payée comme il l’avoit offert. Cette Traite a eté protestée et la promesse est Restée sans éffet. Il est facheux qu’un homme, qui a la Confiance du Congrés,  donne lieu a des plaintes de Cette nature, mais il le Seroit encore plus pour Cette maison, que l’employ dont il est Revetu put le Soustraire au payement de ses engagemens, ou au moins lui fournir les moyens de l’eluder.
Cest de Rechef avec la plus grande confiance que J’ai L’honneur de Vous adresser les representations de cette maison, et que Je me Flate que Vous Voudrés bien lui procurer la Justice qu’elle demande.
Je Suis avec Respect Monsieur Votre trés humble et trés obeissant Serviteur,

Boyetet


Commissre. genl. du Commerce

